FILED
                             NOT FOR PUBLICATION                            DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10076

                Plaintiff - Appellee,            D.C. No. 4:04-cr-00221-DCB

  v.
                                                 MEMORANDUM *
LUIS ANGEL DOMINGUEZ-RIVERA,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Timothy M. Burgess, District Judge, Presiding **

                           Submitted December 19, 2012 ***

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Luis Angel Dominguez-Rivera appeals from the district court’s judgment

and challenges the 18-month sentence imposed upon revocation of supervised




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable Timothy M. Burgess, United States District Judge for
the District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Dominguez-Rivera contends that his sentence is substantively unreasonable.

We review for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). Dominguez-Rivera first contends that the court punished him twice for

violating the terms of supervised release imposed in 2004. This contention is

belied by the record. The current 18-month sentence was imposed after

Dominguez-Rivera committed a new offense that violated the terms of supervised

release imposed in 2009.

      Dominguez-Rivera also contends that the revocation sentence is

substantively unreasonable because it was imposed to run consecutively to the

sentence imposed for his 8 U.S.C. § 1326 conviction. In light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, especially

Dominguez-Rivera’s breach of the court’s trust, the sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      To the extent Dominguez-Rivera argues that the maximum term of

imprisonment must be reduced under 18 U.S.C. § 3583(e)(3) by the length of any

previous terms of imprisonment imposed upon revocation of supervised release,

this argument is foreclosed by United States v. Knight, 580 F.3d 933, 937-38 (9th

Cir. 2009).

      AFFIRMED.


                                          2                                      12-10076